department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t uil date employer_identification_number legend a b c d a requests a ruling on the proposed merger of b currently a sec_501 organization with and into a currently a sec_501 organization thereby effectuating a combination of the assets and activities of both organizations with a to be the surviving organization and continuing to be exempt under sec_501 of the code a is a nonprofit corporation formed in under the laws of c in the internal_revenue_service issue a ruling recognizing a as exempt under sec_501 of the code the service has determined that a is a publicly_supported_organization described in sec_509 and sec_170 a’s purposes are to educate the public with information useful to it and beneficial to the to ensure through appearances and testimony before the national and local to restore preserve maintain and protect the historic character and exterior architectural features of buildings and historic sites and landmarks in the area in c defined as the d district boards having jurisdiction and through litigation if necessary that the issuance of i any permits for construction alteration reconstruction razing of any building or other such work on buildings or structures within the d district ii any zoning changes iii any variances or iv any liquor licenses shall conform with the historic character and applicable statues and regulations concerning such matters in the d community including the presentation of public discussion groups forums panels lectures or other similar programs on the restoration preservation and protection of the historic character and architectural features of the d district in order to provide a sufficiently full and fair exposition of the pertinent facts and thereby permit the public to form independent opinions or conclusions concerning such matters a engages in historic-preservation activities it also supports a local park for which it has solicited donations over the past several years a has been responsible for the planting of over new trees within the d district and it has pruned existing trees in addition jointly with the b a sponsors a concerts in the parks program these concerts are open to the greater c community it also sponsors educational activities for the community most of the a’s activities are performed by volunteer members of b a employs both an executive director and other supplemental office staff in rented facilities because b shares a’s business_premises these employees also serve b on a time-allocated basis a estimates that one-half of the employees’ time is devoted to a’s activities and that the remaining half is devoted to b thus a is reimbursed by b for one-half of its payroll and related overhead expenses b is a nonprofit corporation formed in under the laws of c in the service issued a ruling recognizing b’s exemption under sec_501 of the code the purposes of b are c by making the c a pleasant place to live including both the maintenance of historic d as an in-town area of homes and gardens and the beautification of the public areas of d encouraging and helping the residents of d to organize and conduct a program of public security to assist the c police department in maintaining public order and safety by to preserve the historic character and develop the aesthetic values of d to cooperate with local officials in reducing and preventing criminal activity in the d community by educating residents in the methods and strategies for deterring criminal activity including both i the encouragement of a neighborhood watch program and ii the operation of a neighborhood security program to provide surveillance by uniformed security officers that helps to ensure the safety and protection of persons and property on the public streets sidewalks alleys and other public areas in the community membership in b is open to the general_public irrespective of where a member resides b has more than big_number dues-paying members b holds monthly educational meetings during most of the calendar_year the meetings are well-publicized and are open to the public at large as a result of the b’s educational efforts legislation was enacted designating d as an historic_district b has monitored zoning regulations in order to protect the historical character of the neighborhood and it has provided educational information to the general_public on historic preservation regulations b also operates several programs to improve public safety in cooperation with the local police department b sponsors a fundraising program to hire neighborhood security officers to assist the local police in patrolling the c district b regularly provides the volunteers and financial support for summer concerts in the parks programs open to the greater c community a and b are closely affiliated b has evolved into the organization that actually performs most of the educational and charitable functions for which a was originally established indeed because of its assumption of responsibilities and activities on behalf of a b actually applies and implements a’s purposes and activities for example b’s members are the actual volunteers who implement a’s charitable programs such as planting trees and staffing the concert programs some of the board members of a and b overlap both a and bg share common office space and the payroll of the same employees is shared one-half by each organization given the current operating situation it has become financially expensive and cumbersome to maintain two organizations both of which perform essentially similar functions moreover the existence of two such organizations one a sec_501 organization and the other a sec_501 organization has become confusing to public supporters of both organizations as well as the public at large which benefits from the charitable and educational activities of both organizations this has had the effect of diminishing the amount of total contributions to both organizations if the duplication of costs and additional administrative expenses necessitated by compensating allocations between two organizations were eliminated as is contemplated as a result of the merger there would be additional funds available to expend for the charitable and educational activities now carried on by both organizations b proposes to liquidate by distributing all of its assets subject_to liabilities to a by means of a statutory merger b will terminate and the newly merged organization will continued to be known as a upon its acquisition of b’s assets and liabilities a will following the merger a will continue to be classified under sec_509 the merger of b into a is consistent with a’s charitable and educational undertake the performance of the duties activities and services currently performed by b under the terms of its current bylaws a does not have members it is proposed that following the merger a’s bylaws will be amended to provide for members and this will be stated in the plan of merger thus it is reasonable to assume that the individuals who are now members of b will become members of and contributors to a following the merger thereby providing even greater public support for a rulings requested purposes under sec_501 of the code and b’s current operations pursuant to sec_501 following the merger of the b into a a performing activities previously performed by both a and the b will continue to qualify as an organization exempt from federal income_taxation under sec_501 as an organization described in sec_501 as not a private_foundation undertaken by the b followed by the complete_liquidation of b will not adversely or retroactively affect the tax-exempt status of the b as an organization described in sec_501 the transfer of assets by b to a during the course of the merger of b into a will constitute an unusual grant within the meaning of sec_1_509_a_-3 and of the regulations therefore the asset transfers shall be excluded for the purposes of applying the support tests described in sec_509 to a qualify as an organization described in sec_501 and sec_509 to which contributions are deductible as provided in sec_170 law sec_501 of the internal_revenue_code provides for the exemption from federal income_taxation of organizations that are organized and operated exclusively for charitable religious educational or otherwise-specified exempt purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual the transfer to a of all of b’s assets subject_to any liabilities previously following the merger of b into the a the surviving a will continue to sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations defines charitable as used in sec_501 in the generally accepted legal sense of the term including-as is relevant to the instant ruling_request i the advancement of education ii the maintenance of public works iii the lessening of the burdens of government iv the promotion of social welfare by organizations designed to accomplish any of the previously mentioned purposes or v the lessening of neighborhood tensions to combat community deterioration sec_1_501_c_3_-1 of the regulations defines educational to include the instruction of the public on subjects useful to the individual and beneficial to the community among the examples of educational organizations under reg sec_1_501_c_3_-1 is example a n organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs revrul_78_85 1978_1_cb_150 states that activities devoted to community beautification and the preservation of natural beauty are consistently regarded as charitable by planting trees flowers and shrubs an organization engages in activities that further charitable purposes under sec_501 because the benefits of such activities flow principally to the general_public through the maintenance and improvement of public facilities notwithstanding the fact that incidental_benefits may be derived by nearby private property owners revrul_68_14 1968_1_cb_243 holds that by planting trees in public areas and assisting municipal authorities in their programs an organization engages in activities that are charitable in nature within the meaning of sec_501 because such activities promote social welfare combat community deterioration and lessen the burdens of government revrul_76_147 1976_1_cb_151 holds that i an organization whose funds are derived from voluntary membership contributions and which engages in community improvement activities-by identifying community problems providing general information and encouraging the resolution of such problems by the organization’s members-is combating community deterioration in a charitable manner within the meaning of sec_501 revrul_76_418 1976_2_cb_145 holds that a nonprofit group that develops plans to reduce vehicle deaths and injuries by providing assistance to local governmental officials and that conducts lectures for community groups and other programs designed to inform the general_public on how to be alert and maintain safety is both an educational and a charitable_organization within the meaning of sec_501 and the applicable treasury regulations the organization engages in charitable activities because traffic safety is universally recognized as a governmental responsibility and the organization’s work lessens the burdens of government sec_509 defines a private_foundation as an organization described in sec_501 other than organizations that demonstrate public support in specific ways sec_509 excludes from the definition of private_foundation organizations described in sec_170 other than in clauses vii and viii sec_170 of the regulations defines a organization that is not private_foundation to include an organization referred to in sec_170 which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from either a governmental_unit referred to in sec_170 or direct or indirect_contributions from the general_public sec_170 defines a charitable_contribution to include contributions used within the united_states and made to a corporation trust community chest fund or foundation i that is organized in the united_states ii that is organized and operated exclusively for religious charitable educational or otherwise specified exempt purposes iii no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual and iv which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate or intervene in a political campaign on behalf of or in opposition to a candidate for public_office sec_1_170a-9 of the regulations defines a publicly_supported_organization as one that normally receives a substantial part of its support either from a governmental_unit or from direct or indirect_contributions from the general_public sec_1 170a- e and in turn define an organization as publicly supported if it normally receive sec_33 3-percent support from contributions made directly or indirectly by the general_public or failing the percent support_test if it normally receives percent support from the general_public and meets a facts-and-circumstances test sec_1_170a-9 of the regulations permits the exclusion of unusual grants from the analysis of support to determine whether an organization is publicly supported no single factor is determinative but the service may consider factors similar to those listed in sec_1_509_a_-3 among those listed by sec_1_509_a_-3 as favorable factors are i grants that are in the form of assets which further the exempt_purpose of the organization ii whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution and iii whether the organization has a representative governing body analysis an organization qualifies as an educational and charitable_organization exempt under sec_501 if it engages in instruction beneficial to the community such as the presentation of public-discussion groups lectures and similar programs it promotes social welfare it lessens neighborhood tensions and combats community deterioration it engages in community beautification projects such as planting and neighborhood landscaping thereby benefiting the general_public and maintaining and improving public facilities notwithstanding any incidental_benefits that may flow to nearby property owners it engages in community-improvement activities by providing general information and encouraging the resolution of problems by community members in order to combat community deterioration or it lessens the burdens of government both a and b perform functions recognized as charitable and educational within the meaning of sec_501 and all of such functions will be continued by a the organization that is to survive the contemplated merger thus a as the surviving organization is entitled to retain its exempt status under sec_501 the only benefits that could possibly inure to any private individual are those that may be derived by nearby property owners in d as a result of the beautification and security efforts of a and b but as revrul_78_85 supra has held such incidental_benefits neither negate nor overcome the principal purpose to provide benefits to the general_public thus the merger will not result in the creation of any private benefit or inurement both a and b are largely supported by contributions from the general_public and in the form of a merged organization will likely meet the 3-percent-support test the transfer of b’s assets to a as part of the merger will constitute an unusual grant and should not be incorporated into the support_test rulings purposes under sec_501 of the code and b’s current operations pursuant to sec_501 following the merger of the b into a a performing activities previously performed by both a and the b will continue to qualify as an organization exempt from federal income_taxation under sec_501 as an organization described in sec_501 the merger of b into a is consistent with a’s charitable and educational following the merger a will continue to be classified under sec_509 following the merger of b into the a the surviving a will continue to the transfer to a of all of b’s assets subject_to any liabilities previously as not a private_foundation undertaken by the b followed by the complete_liquidation of b will not adversely or retroactively affect the tax-exempt status of the b as an organization described in sec_501 the transfer of assets by b to a during the course of the merger of b into a will constitute an unusual grant within the meaning of sec_1_509_a_-3 and of the regulations therefore the asset transfers shall be excluded for the purposes of applying the support tests described in sec_509 to a qualify as an organization described in sec_501 and sec_509 to which contributions are deductible as provided in sec_170 this ruling is conditioned on the understanding that there will by no material changes in the facts upon which it is based please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki enclosure notice manager exempt_organizations technical group
